Citation Nr: 0726763	
Decision Date: 08/27/07    Archive Date: 09/04/07

DOCKET NO.  06-17 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.
 
2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C. § 1318. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1970.  The appellant is the veteran's widow.  This 
appeal arises from two rating decisions, dated November 2004 
and March 2006, by the Oakland, California and Reno, Nevada 
Regional Offices (RO) of the Department of Veterans Affairs.  
In May 2007, the undersigned Veterans Law Judge conducted a 
hearing regarding the issues on appeal.  


FINDINGS OF FACT

1.  The veteran died in November 2003, at the age of 57 
years.  

2.  The veteran's death certificate lists his immediate cause 
of death as acute renal failure due to complete upper small 
bowel obstruction due to metastatic carcinoma due to renal 
cell carcinoma. 

3.  At the time of the veteran's death, he was service 
connected for shell fragment wound rated as 10 percent 
disabling, scar of the right forearm rated as 10 percent 
disabling, chronic acne rated as 10 percent disabling, and 
for post-traumatic stress disorder (PTSD) rated as 50 percent 
disabling.   

4.  The veteran served in Vietnam and is presumed to have 
been exposed to Agent Orange.

5.  The veteran's fatal renal cell carcinoma was first 
diagnosed 30 years after his separation from service, and 
there is no probative medical opinion linking it to any 
incident of service, to include herbicide exposure.  

6.   A service connected disability was neither the principal 
nor a contributory cause of the veteran's death.

7.  The veteran did not have a service connected disability 
that was continuously rated totally disabling for a period of 
10 or more years immediately preceding his death in November 
2003; the appellant has not specifically alleged clear and 
unmistakable error (CUE) in any final rating or Board 
decision.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. §§ 1110, 1310, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2006). 

2.  The criteria for DIC under the provisions of 38 U.S.C.A. 
§ 1318 have not been met.  38 U.S.C.A.§§ 1318, 5107 (West 
2002 & Supp 2005); 38 C.F.R. § 3.22 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
I.  Cause of Death

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  The veteran died on 
November [redacted], 2003.  The certificate of death for the veteran 
lists his immediate cause of death as acute renal failure due 
to complete upper small bowel obstruction due to metastatic 
carcinoma due to renal cell carcinoma. 

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  38 
U.S.C.A. § 1110 ; 38 C.F.R. § 3.303.  Malignant tumors, when 
manifested to a degree of 10 percent or more within one year 
from separation from active service may be service connected 
even though there is no evidence of such disease during the 
period of service.  38 C.F.R. §§ 3.307, 3.309.

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred or 
aggravated in service either caused or contributed 
substantially or materially to cause death.  For a service 
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The veteran's service medical records show no complaint, 
diagnosis, or treatment for renal cell carcinoma.  VA medical 
records reflect that the veteran was diagnosed with renal 
cell carcinoma in 2001.  This is approximately 30 years after 
separation from service.  Thus, 38 C.F.R. § 3.309(a) is not 
for application, as the disease did not become manifest to a 
degree of 10 percent or more within one year of the date of 
separation from service.  See 38 C.F.R. § 3.307(a)(3).  
Additionally, this lengthy period without treatment is 
evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Therefore, 
the cause of the veteran's death is not shown to have been 
incurred in or aggravated by service.  

In addition, the evidence does not show that a service 
connected disability caused or contributed substantially or 
materially to cause death.  In this regard, the veteran was 
service connected for shell fragment wound rated as 10 
percent disabling, scar of the right forearm rated as 10 
percent disabling, chronic acne rated as 10 percent 
disabling, and for PTSD rated as 50 percent disabling.  Here, 
there is no competent evidence in the claim's file to show 
that any of the veteran's service connected disabilities 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.310(a), 3.312.  
The appellant's primary argument is that the veteran's renal 
cell carcinoma is due to exposure to Agent Orange during 
service.

The law and applicable regulatory provisions pertaining to 
Agent Orange exposure, expanded to include all herbicides 
used in Vietnam, provide that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence otherwise.  38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307(a)(6)(iii).  Here, according to the 
veteran's military personnel records, he had a tour in 
Vietnam during the Vietnam era.  So, his exposure to Agent 
Orange is presumed. 
 
The law and regulations further stipulate the diseases for 
which service connection may be presumed due to an 
association with exposure to herbicide agents.  38 U.S.C.A. § 
1116; 38 C.F.R. § 3.309(e).  The following diseases are 
deemed associated with herbicide exposure, under VA law: 
chloracne or other acne form diseases consistent with 
chloracne, diabetes mellitus (Type 2), Hodgkin's disease, 
chronic lymphatic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Id. 

The presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition other than those for 
which the Secretary of VA has specifically determined that a 
presumption of service connection is warranted.  See 38 
U.S.C.A. § 1116.
    
In this case, renal cell carcinoma is not among the 
conditions for which service connection may be presumed based 
on herbicide exposure.  See 38 C.F.R. § 3.309(e).  
Notwithstanding the foregoing law and regulations pertaining 
to presumptive service connection, the appellant is not 
precluded from establishing service connection for this 
condition with proof of actual direct causation.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, there is 
no medical evidence of record relating the veteran's renal 
cell carcinoma to either herbicide exposure or his military 
service.

The appellant's arguments in support of her claim were 
considered.  However, the appellant, as a lay person 
untrained in the field of medicine, is not competent to offer 
an opinion on such matters.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Hence, these arguments do not provide 
a factual predicate upon which compensation may be granted.

Therefore, although we sympathize with the appellant's loss 
of her husband, the preponderance of the evidence is against 
the claim for service connection for the cause of the 
veteran's death.  The benefit of the doubt doctrine is 
inapplicable, and the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  

II.  DIC under the provisions of 38 U.S.C.A. § 1318

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if 
the veteran's death is service connected, even though the 
veteran died of non-service connected causes, if the 
veteran's death was not the result of his or her own willful 
misconduct and at the time of death, the veteran was 
receiving, or was entitled to receive, compensation for a 
service connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death; or was rated totally disabling 
continuously since the veteran's release from active duty, 
and for a period of not less than five years immediately 
preceding death; or was rated by VA as totally disabling for 
a continuous period of not less than one year immediately  
preceding death if the veteran was a former prisoner of war 
who died after September 30, 1999.  38 U.S.C.A. § 1318; 38 
C.F.R. § 3.22.  
 
The veteran was separated from service in September 1970.  
Service connection was granted for shell fragment wound rated 
as 10 percent disabling since August 25, 1989, scar of the 
right forearm rated as 10 percent disabling since November 
22, 1993, chronic acne rated as 10 percent disabling since 
May 13, 1997, and for PTSD rated as 50 percent disabling 
since October 27, 1998.  An award of total disability rating 
based on individual unemployability (TDIU) was in effect 
since October 5,  1999.  The veteran died on November [redacted], 
2003.  Accordingly, there are no service connected 
disabilities that were rated by VA as totally disabling for a 
continuous period of at least 10 years immediately preceding 
the veteran's death, nor any that were continuously rated 
totally disabling for a period of not less than five years 
from the date of his discharge from active duty.  
Additionally, the veteran was not a former prisoner of war.  

Furthermore, the Board notes that the appellant's claim for 
benefits under 38 U.S.C.A. § 1318 was filed in May 2004.  The 
case, therefore, is controlled by the current provisions of 
38 C.F.R. § 3.22 that restricts DIC benefits to cases where 
the veteran, during his or her lifetime, had established a 
right to receive total service connected disability 
compensation from VA for a period of time required by 38 
U.S.C.A. § 1318 or would have established such right but for 
CUE in the adjudication of a claim or claims.  38 C.F.R. § 
3.22; 65 Fed. Reg. 3388 (Jan. 21, 2000).  This amendment 
excludes the theory of "hypothetical entitlement" for 
establishing DIC benefits.  Id; See Rodriguez v. Nicholson, 
19 Vet. App. 275 (2005).  The record does not indicate that 
the appellant has specifically alleged that there was CUE in 
any final rating or Board decision.  As the appellant has not 
raised this issue, the Board concludes that no further action 
or consideration is warranted as to this particular portion 
of the § 1318 analysis.  

In sum, since the veteran was not evaluated as 100 percent 
disabled for the 10 years prior to his death, was not 
continuously rated as totally disabled for 5 years after his  
separation from service, and was not a prisoner of war at any 
time during his military service, the appellant's claim for 
DIC benefits, under the provisions of 38 U.S.C.A. § 1318, 
must be denied.  The preponderance of the evidence is against 
the grant of such a claim.

III.  Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in their possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.   

The appellant was advised of the necessary evidence to 
substantiate her claim; that the RO would assist her in 
obtaining additional information and evidence; of the  
responsibilities on both her part and VA's in developing the 
claim; and of the need to provide any evidence in her 
possession that pertains to the claim.  See Letters from RO 
to the Appellant (Dec. 2003, Aug. 2004).  As such, VA 
fulfilled its notification duties.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  The failure to 
provide notice of the type of evidence necessary to establish 
a disability rating or effective date for the disability on 
appeal is harmless because the preponderance of the evidence 
is against the appellant's claim for service connection, and 
any questions as to the appropriate disability rating or 
effective date are of no consequence.  

Remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (holding that remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to appellants are to be avoided).  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, and there is no pertinent evidence 
which is not currently part of the claim's file.  Hence, VA 
has fulfilled its duty to assist the appellant in the 
development of her claim. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the appellant.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.
 
Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C. § 1318 is denied. 




____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


